Order, entered on May 29, 1965, denying a motion to direct the receiver to take certain steps in connection with the removal of violations, unanimously affirmed, without costs and without disbursements. Leave, however, is granted to appellants to *712move at Special Term within 20 clays, on notice to the city and tenants with possible interests, to discharge the receiver conditionally on appellants putting up a bond in sufficient amount to assure expeditious renovating of the building, with provision for penal sums to be payable to the city for delays in completing such renovation, and for making appropriate provision for the return of tenants entitled to and manifesting an interest in returning to the renovated building, together with such other terms and provisions as may be deemed proper by Special Term. Concur — Breitel, J. P., Rabin, Valente, Stevens and Eager, JJ.